Citation Nr: 1518308	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip condition, including as secondary to service-connected sacroiliac tendonitis.

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to a compensable rating for right knee patellar tendonitis and osteoarthritis prior to July 18, 2013, and in excess of 10 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for sacroiliac tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008, February 2012, and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The December 2008 rating decision denied entitlement to service connection for a left hip condition.  The February 2012 rating decision confirmed and continued a 20 percent rating for sacroiliac tendonitis.  The January 2013 rating decision denied entitlement to service connection for bilateral heel spurs, as well as a compensable rating for right patellar tendonitis.  In a subsequent June 2014 rating decision, the RO granted an increased rating of 10 percent for right knee patellar tendonitis and osteoarthritis, effective July 18, 2013.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her August 2009, July 2012, and July 2014 substantive appeals, the Veteran requested a Board hearing.  Most recently, in July 2014, she requested that the hearing be conducted via video-conference.  However, such hearing has not been provided.  The claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the appropriate procedures.  

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

